DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 NOVEMBER 2022.
Applicant’s election without traverse of Group I:Claims 1-14 in the reply filed on 17 NOVEBMER 2022 is acknowledged.
Status of Claims
Applicant has elected Group I: Claims 1-14 for examination.  Current pending claims are Claims 1-14 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 DECEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The use of the term TEFLON™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
There are two (2) instances of TEFLON™ in the specification. 
Appropriate correction is required.
Examiner Note: The specification considered is the SPEC consisting of 15 pages submitted on 13 MAY 2020, with ‘MARKED-UP SPECIFICATION’ at the header. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 contains the trademark/trade name TEFLON™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polytetrafluoroethylene and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104846400 A, submitted on the Information Disclosure Statement on 01 DECEMBER 2020, Foreign Patent Documents Cite No. 2, in view of CN 105854964 A1, submitted on the Information Disclosure Statement on 01 DECEMBER 2020, Foreign Patent Documents Cite No. 3.
Examiner’s Note: The citations below are from the translations provided by the Applicant in each of the CN documents provided with the IDS.  
Applicant’s invention is drawn towards a device, an electrode plate. 
Regarding Claim 1, the reference ‘400 document discloses an electrode plate, Figure 1, comprising: a substrate, substrate 100, [0037],  an electrode, Figure 1, electrodes E1-E6, [0037], and a droplet, Figure 1, and a surface contact layer stacked in sequence, wherein the surface contact layer comprises a super-hydrophobic region, Figure 1, layers 101-103, [0037-0038], [0024-0034]. 
The ‘400 document discloses the claimed invention, but is silent in regards to wherein the surface contact layer comprises a super-hydrophobic region and a hydrophilic region, and the droplet inlet hole is disposed in the hydrophilic region.
The ‘964 document discloses a microfluidic chip based on SERS detection, the part outside hydrophobic patterns are super hydrophilic regions; and the number of hydrophobic micro-patterns in the region of a cross flow channel decreases from both ends to a middle position, [0024, 0033-0050], Figure 1.
It would be obvious to one having ordinary skill in the art before the effective filing date to provide the super hydrophobic region and hydrophilic region on a surface contact layer as taught by ‘964 and to provide the liquid inlet in the hydrophilic region as a matter conventional technical means for a person skilled in the art to drive the liquid, ‘964, [0024]. 
Additional Disclosures Included are: Claim 2: wherein the electrode plate of claim 1, wherein a transition region is provided between the hydrophilic region and the super-hydrophobic region, and the transition region is configured such that a maximum contact angle of a droplet with the transition region is greater than a maximum contact angle of the droplet with the hydrophilic region but less than a maximum contact angle of the droplet with the super-hydrophobic region, ‘964 Figure 1(a), [0024, 0040, 0048].; Claim 3: wherein the electrode plate of claim 2, wherein the transition region is configured such that the maximum contact angle of the droplet with the transition region gradually increases in a direction from the hydrophilic region to the super-hydrophobic region, ‘964 Figure 1(a-c), [0024, 0040, 0048].; Claim 4: wherein the electrode plate of claim 3, wherein the transition region comprises hydrophilic blocks and super-hydrophobic blocks arranged alternately, ‘964, Figure 1(a-b), [0024, 0032], wetting gradient show how region comprises hydrophilic (white region) to super-hydrophobic (grayed/black dots).; Claim 5: wherein the electrode plate of claim 4, wherein, in the direction from the hydrophilic region to the super-hydrophobic region, an area ratio of the hydrophilic blocks to the super-hydrophobic blocks in the transition region per a unit area gradually decreases, ‘964, Figure 1(a-b), [0024, 0032], wetting gradient.; Claim 6: wherein the electrode plate of claim 5, wherein both the hydrophilic blocks and the super- hydrophobic blocks are annular blocks arranged around the hydrophilic region, and the hydrophilic blocks and the super-hydrophobic blocks are alternately disposed from the hydrophilic region to the super-hydrophobic region, ‘964, Figure 1(a-b), [0024, 0032], wetting gradient.; Claim 7: wherein the electrode plate of claim 3, wherein the transition region comprises an annular super-hydrophobic zone arranged around the hydrophilic region, and a plurality of hydrophilic blocks located in the annular super-hydrophobic zone, ‘964, Figure 1(a), abstract, [0024], interior is super hydrophilic is surrounded by super hydrophobic.; Claim 8: wherein the electrode plate of claim 7, wherein in the direction from the hydrophilic region to the super-hydrophobic region, an area ratio of the hydrophilic blocks to the super-hydrophobic zone in the transition region per a unit area gradually decreases, ‘964, [0024, 0032], Figure 1(a-c), wetting gradient.; Claim 9: wherein the electrode plate of claim 8, wherein, in the direction from the hydrophilic region to the super-hydrophobic region, the area of the hydrophilic blocks in the transition region gradually decreases, ‘964, [0024, 0032], Figure 1(a).; Claim 11: wherein the electrode plate of claim 2, wherein the transition region is a region formed by a material with a hydrophilic property between the hydrophilic region and the super-hydrophobic region, ‘964, [0014, 0015], Figure 1(a-c).; Claim 12: wherein the electrode plate of claims 1, wherein the hydrophilic region is made of resin, ‘964, [0039, 0042], titanium dioxide is on substrate then irradiated and changes to super hydrophilic, and the super-hydrophobic region is made of Teflon, ‘400 [0021].; Claim 13: wherein the electrode plate of claim 1,  wherein the substrate is a glass substrate, ‘964, [0019, 0043], and the electrode is a conductive glass electrode, ‘400 [0038].; and Claim 14: wherein a disclosed is a microfluidic chip, comprising: a first electrode plate formed by the electrode plate of claims 1, and a second electrode plate provided on a side of the first electrode plate close to the surface contact layer, wherein the first electrode plate is provided opposite to the second electrode plate and a liquid channel is formed between the first electrode plate and the second electrode plate, ‘400 Figure 1.
Regarding Claim 10, the combination above suggests the claimed invention, but is silent in regards to the shape of the hydrophilic block to be a triangle, a circle or a diamond.
Rather the ‘964 reference teaches the hydrophobic blocks to be micropatterns in the shape of circles, Figure 1(a-c), [0014, 0024, 0032].  Since the ‘964 teaches the hydrophobic blocks or regions as seen in Figure 1(a-c) are created by the application of film to make a mask and is applied on to the substrate as a micropattern, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the micropattern of the film so that the shape of the hydrophilic block to be a triangle, a circle or a diamond so that the droplet in the device can be driven efficiently and moved though the device without the use of any external driving mechanism, ‘964 [0024].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2012/0154886 A1 to HEIKENFELD discloses ab electrode plate, Figure 1, Figure 6A, comprising: a substrate, an electrode and a surface contact layer stacked in sequence, Figure 1, [0071], substrate 12, electrode 14 and wall 29, Figure 6A, substrate 12, electrode 214, surface 20 is hydrophobic, [0103],  a droplet inlet, Figure 1[0071], channel 28 has an inlet, Figure 6A, reservoir 212 has inlet for droplet, [0103], the electrode and the surface contact layer, wherein the surface contact layer comprises a hydrophobic, Figure 1A, [0071] and a hydrophilic surface, [0060, 0117].   
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797